Citation Nr: 0835096	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  06-10 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to January 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  Jurisdiction over the case was thereafter transferred 
to the RO in St. Petersburg, Florida.

The veteran's March 2005 Notice of Disagreement initiated an 
appeal with regard to the RO's denial of entitlement to 
service connection for hearing loss.  A February 2006 rating 
decision granted entitlement to service connection for 
bilateral hearing loss.  This constituted a complete grant of 
the benefit sought and further consideration of the matter at 
this juncture is therefore unwarranted.


REMAND

At a Travel Board hearing before the undersigned Veterans Law 
Judge in February 2008, the veteran alleged that the report 
of the most recent VA examination of his service-connected 
PTSD, in May 2007, is inadequate because the examiner failed 
to report the veteran's statements correctly and because it 
was conducted too hastily (lasting, it was testified, only 10 
minutes).  The veteran testified that the examiner 
incorrectly reported that he had stated he had quit his job, 
and that the examiner, more generally, played down the extent 
to which the veteran was actually able to maintain 
relationships with other people.  In view of this contention, 
the Board finds that another VA examination is necessary to 
determine the severity of the veteran's current disorder.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.  The AMC or the RO should undertake 
appropriate development to obtain any 
pertinent outstanding evidence, including 
any VA outpatient or inpatient treatment 
records for the period since February 
2008.  .

2.  When all indicated record development 
has been completed, the veteran should be 
scheduled for a VA psychiatric examination 
to determine the current degree of 
severity of his service-connected PTSD.  
The claims folder must be made available 
to and reviewed by the examiner.  Any 
indicated tests and studies should be 
performed.

The examiner should identify all current 
manifestations of the veteran's service-
connected PTSD.  To the extent possible, 
the examiner should distinguish the 
manifestations of any non service-
connected psychiatric disorder such as a 
substance abuse disorder from those of the 
service-connected PTSD.  

The examiner should provide an opinion 
concerning the current degree of social 
and occupational impairment resulting from 
the service-connected PTSD.  In addition, 
the examiner should provide a GAF score 
with an explanation of the significance of 
the score assigned.  To the extent 
possible, the GAF score should be based 
solely on the veteran's PTSD.

The rationale for all opinions expressed 
should also be provided.

3.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the veteran's claim for a 
higher initial rating for PTSD based on a 
de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond before the case is returned to the 
Board for further appellate action.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).

